DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mavilla US 2008/0043577 in view of Luthy CH 243389.
Regarding claim 1, Mavilla discloses a back (6,8) for a watch case (4 including middle part 2), the back comprising a first element (8) arranged so as to be screwed onto the watch case (16), and a second element (6) including an end face bearing a pattern (46), the second element being mounted such that the second element can move in rotation about an axis passing through the centre of the case (i.e. via 14), wherein the second element comprises braking means (50) arranged so as to hold same relative to the first element in different angular positions about the rotational axis [0039][0040], the braking means being disposed between the first and second elements, see Fig. 7, wherein the first element comprises a screw thread relative to the case arranged to cooperate with another screw thread formed in the second element, the screw thread of the second element comprising complementary threads configured to assemble the first and second elements, see elements 14, 18, and Fig. 7, [0039],[0040] .
Mavilla does not disclose the first element comprises a wall inclined outwards relative to the case arranged to cooperate with a cavity formed in the second element, the cavity comprising a complementary inclined wall configured to forcibly interlock or clip, and assemble the first and second elements.
However, Luthy discloses a first element (4) comprises a wall (7) inclined outwards relative to the case arranged to cooperate with a cavity (see pg. 1 and 2) formed in the second element (2), the cavity comprising a complementary inclined wall (i.e. corresponding conical surface) configured to forcibly interlock or clip, and assemble the first and second elements, see pgs. 1 and 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mavilla as suggested by Luthy because substituting one known means for attaching and sealing a watch case components together for another provides the predictable result that the first and second elements will be able to attach the back of the watch to the watch case.

Regarding claim 2, Mavilla and Luthy further discloses the back for a watch case, wherein said braking means act by friction [0039],[0040].
Regarding claim 3, Mavilla and Luthy discloses the back for a watch case, wherein said braking means include at least one elastic annular element (50), [0039],[0040].
Regarding claim 4, Mavilla and Luthy discloses the back for a watch case, wherein said at least one annular element is elastic in a direction parallel to the rotational axis of the second element, [0039],[0040], Fig.7 .
Regarding claim 5, Mavilla and Luthy discloses the back for a watch case, wherein said braking means are formed by a ring gasket (50) made of a compressible material (i.e. ASUTANE) [0039],[0040].
Regarding claim 6, Mavilla and Luthy discloses the back for a watch case, wherein the first element and the second element comprise complementary clipping means (i.e. internal and external screw threads 14), see Fig. 7.
Regarding claim 11, Mavilla and Luthy discloses the back for a watch case, wherein an O-ring (38) is inserted into an annular groove (40) made in the bottom of the watch case in order to guarantee sealing between the back and said case, see Fig. 7 and [0038].
Regarding claim 12, Mavilla and Luthy discloses a timepiece comprising a back for a watch case according to claim 1, see Fig. 7,[0003].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mavilla and Luthy in view of Meyrat US 2003/0016591.
Regarding claim 7, Mavilla and Luthy discloses the back for a watch case as described in the paragraphs above.
Mavilla and Luthy does not disclose the back, wherein the second element comprises a pin arranged such that it engages with an annular groove formed in the first element.
However, Meyrat discloses the back wherein the second element (2) comprises a pin (20) arranged such that it engages with an annular groove (22) formed in the first element (4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify Mavilla and Luthy as suggested by Meyrat because doing so allows the device to angularly adjust to specific position to ensure a desired angular alignment of the design.
Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mavilla and Luthy in view of Muller US 8,142,069.
Regarding claim 8, Mavilla and Luthy discloses the back for a watch case as described in the paragraphs above.
Mavilla and Luthy does not disclose the back, wherein the second element comprises two elastic annular elements housed inside first and second annular slots facing one another and formed in the first element.
However, Muller discloses the back, wherein the second element (1) comprises two elastic annular elements (6 i.e. polygonal shaped spring and 8) housed inside first and second annular slots (42, 30) facing one another and formed in the first element (10), see col. 5 lines 27-53, Fig. 7.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mavilla and Luthy as suggested by Muller because doing so allows the device to be easily angularly adjustable.
Regarding claim 9, Mavilla, Luthy, and Muller further disclose the watch case wherein said annular slots are disposed on either side of the annular groove (i.e. top and bottom sides of annular groove), see Muller Fig. 7.
Regarding claim 10, Mavilla, Luthy, and Muller further disclose the watch case, wherein the second annular slot has two levels, a first level forming the bottom and arranged so as to receive an elastic annular element (42), and a second level arranged so as to receive the edge of the second element (40), see Muller Fig. 7 (similar to 20, and 32 in Fig. 4).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844